DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 15/927135 filed on
02/03/2022. Claims 1-20 are pending and have been examined in this office action. Claims 1, 7, 13, and 19-20 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 02/03/2022, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KRISTINSSON et al. U.S. Pub. No. 2015/0344036 (“KRISTINSSON”).
KRISTINSSON teaches a vehicle to further:
receive a planned maneuver from an autonomous-driving algorithm, (see at least [Abstract] A vehicle includes a powertrain having an electric machine and an engine. The vehicle also includes a controller programmed to operate the powertrain according to a predicted vehicle speed profile for a predetermined route segmented according to a group of driving zone types, wherein each driving zone type is associated with a different characteristic speed profile shape and vehicle location.) 
 (see at least [¶ 0048] Referring to FIG. 10A, vehicle behavior on a freeway entrance ramp area is shown. An aerial map view 702 depicts road geometry of the entrance ramp and direction of vehicle travel 704. A corresponding speed versus location plot 706 illustrates various speed profiles showing the acceleration of a vehicle entering a freeway. Each of the speed profiles exhibits a characteristic speed increase that corresponds to the geometric vehicle path.) 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. U.S. Pub. No. 2002/0142884 (“Kitajima”) in view of Naik et al. U.S. .
Regarding claim 1 as best understood, Kitajima discloses a computer comprising a processor and a memory storing processor-executable instructions, the processor programmed to:
prevent a traction battery from providing power to a vehicle powertrain when a state of charge of the traction of the battery is below a charge threshold; (see at least [¶ 0038] Here, a mode for energy management corresponding to zone A being the principal normal use zone, and zone B being the temporary use zone, constitutes a “discharge and charge permit mode for permitting at least discharge and charge”, and a mode for energy management corresponding to zone C being the overdischarge zone constitutes “a discharge suppression mode for allowing charge and suppressing discharge”. Furthermore, the battery ECU 31 constitutes a charge condition detection device.)
permit the traction battery to provide power to the vehicle powertrain when a state of charge of the traction of the battery is below the charge threshold (see at least [¶ 0158] In the above-mentioned embodiments, even in the case where basically the remaining battery charge SOC of the battery 3 is in the zone C discharge (i.e., suppression mode), at the time of departure the acceleration intention of the driver can be precisely reflected, so that the vehicle can be made to depart quickly. Consequently, even with a CVT installed vehicle which is disadvantageous from the point of acceleration sensation at the time of departure, a smooth departure is possible without giving an unpleasant sensation to the driver.)
Kitajima fails to explicitly disclose a vehicle powertrain and predicting a planned maneuver as a high acceleration within a time threshold. However, Naik teaches upon predicting that a planned maneuver classified as high acceleration will occur within a time threshold, (see at  Hybrid powertrain systems, including belt-alternator-starter (BAS) systems, electro-mechanical drive and electro-hydraulic drive systems are proposed to manage vehicle propulsion and minimize fuel consumption. One control scheme used in hybrid powertrain systems to improve fuel economy is commonly referred to as engine start/stop. Engine start/stop systems typically comprise deactivating or turning off the internal combustion engine under specific conditions during ongoing vehicle operation. Such specific conditions include idle periods at stop lights, and during stop-and-go traffic. Engine start/stop systems have delayed response times which limit their acceptability. Response time issues arise when an operator commands a stopped vehicle to proceed, through an action including depressing an accelerator pedal. At such time, the operator desires immediate responsiveness from the vehicle, vehicle launch may require that the engine be cranked and started prior to providing tractive torque to the vehicle wheels. The time to crank and start the engine can comprise several seconds. This operation is shown with regard to FIG. 2, wherein there is an extended period of time from when a lead vehicle increases speed from standstill until the operator detects such movement, releases the brake, manipulates an accelerator pedal, thus starting the engine and effecting forward vehicle motion.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Naik teaches a vehicle powertrain and predicting a planned maneuver as a high acceleration within a time threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate 
Furthermore, Kitajima fails to disclose receiving a planned maneuver that is classified as high acceleration for the autonomous driving vehicle. However, KRISTINSSON teaches the invention to
receive a planned maneuver from an autonomous-driving algorithm, (see at least [Abstract] A vehicle includes a powertrain having an electric machine and an engine. The vehicle also includes a controller programmed to operate the powertrain according to a predicted vehicle speed profile for a predetermined route segmented according to a group of driving zone types, wherein each driving zone type is associated with a different characteristic speed profile shape and vehicle location.)
the planned maneuver classified as a high-acceleration maneuver; (see at least [¶ 0048] Referring to FIG. 10A, vehicle behavior on a freeway entrance ramp area is shown. An aerial map view 702 depicts road geometry of the entrance ramp and direction of vehicle travel 704. A corresponding speed versus location plot 706 illustrates various speed profiles showing the acceleration of a vehicle entering a freeway. Each of the speed profiles exhibits a characteristic speed increase that corresponds to the geometric vehicle path.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. KRISTINSSON teaches 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of KRISTINSSON and receive a planned maneuver that is classified as high acceleration for the autonomous driving vehicle. Doing so allows for establishing high acceleration maneuver as planned maneuvering of a vehicle powertrain system.

Regarding claim 7 as best understood, Kitajima discloses a method comprising:
	preventing a traction battery from providing power to a vehicle powertrain when a state of charge of the traction battery is below a charge threshold; (see at least [¶ 0038] Here, a mode for energy management corresponding to zone A being the principal normal use zone, and zone B being the temporary use zone, constitutes a “discharge and charge permit mode for permitting at least discharge and charge”, and a mode for energy management corresponding to zone C being the overdischarge zone constitutes “a discharge suppression mode for allowing charge and suppressing discharge”. Furthermore, the battery ECU 31 constitutes a charge condition detection device.)
	permitting the traction battery to provide power to the vehicle powertrain when the state of charge of the traction battery is below the charge threshold (see at least [¶ 0158] In the above-mentioned embodiments, even in the case where basically the remaining battery charge SOC of the battery 3 is in the zone C discharge (i.e., suppression mode), at the time of departure the acceleration intention of the driver can be precisely reflected, so that the vehicle can be made to depart quickly. Consequently, even with a CVT installed vehicle which is disadvantageous from the point of acceleration sensation at the time of departure, a smooth departure is possible without giving an unpleasant sensation to the driver.)
	Kitajima fails to explicitly disclose a vehicle powertrain and predicting a planned maneuver as a high acceleration within a time threshold. However, Naik teaches upon predicting that a planned maneuver classified as high acceleration will occur within a time threshold, (see at least [¶ 003] Hybrid powertrain systems, including belt-alternator-starter (BAS) systems, electro-mechanical drive and electro-hydraulic drive systems are proposed to manage vehicle propulsion and minimize fuel consumption. One control scheme used in hybrid powertrain systems to improve fuel economy is commonly referred to as engine start/stop. Engine start/stop systems typically comprise deactivating or turning off the internal combustion engine under specific conditions during ongoing vehicle operation. Such specific conditions include idle periods at stop lights, and during stop-and-go traffic. Engine start/stop systems have delayed response times which limit their acceptability. Response time issues arise when an operator commands a stopped vehicle to proceed, through an action including depressing an accelerator pedal. At such time, the operator desires immediate responsiveness from the vehicle, vehicle launch may require that the engine be cranked and started prior to providing tractive torque to the vehicle wheels. The time to crank and start the engine can comprise several seconds. This operation is shown with regard to FIG. 2, wherein there is an extended period of time from when a lead vehicle increases speed from standstill until the operator detects such movement, releases the brake, manipulates an accelerator pedal, thus starting the engine and effecting forward vehicle motion.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of Naik and incorporate a powertrain and predicting a planned maneuver as a high acceleration within a time threshold. Doing so allows for establishing high acceleration motion as planned maneuvering of a vehicle powertrain system.
Furthermore, Kitajima fails to disclose receiving a planned maneuver that is classified as high acceleration for the autonomous driving vehicle. However, KRISTINSSON teaches the invention to
receive a planned maneuver from an autonomous-driving algorithm, (see at least [Abstract] A vehicle includes a powertrain having an electric machine and an engine. The vehicle also includes a controller programmed to operate the powertrain according to a predicted vehicle speed profile for a predetermined route segmented according to a group of driving zone types, wherein each driving zone type is associated with a different characteristic speed profile shape and vehicle location.)
the planned maneuver classified as a high-acceleration maneuver; (see at least [¶ 0048] Referring to FIG. 10A, vehicle behavior on a freeway entrance ramp area is shown. An aerial map view 702 depicts road geometry of the entrance ramp and direction of vehicle travel 704. A corresponding speed versus location plot 706 illustrates various speed profiles showing the acceleration of a vehicle entering a freeway. Each of the speed profiles exhibits a characteristic speed increase that corresponds to the geometric vehicle path.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of KRISTINSSON and receive a planned maneuver that is classified as high acceleration for the autonomous driving vehicle. Doing so allows for establishing high acceleration maneuver as planned maneuvering of a vehicle powertrain system.

Regarding claim 13 as best understood, Kitajima discloses a vehicle comprising:
	a vehicle powertrain; a traction battery electrically coupled to the vehicle powertrain; and a computer programmed to prevent the traction battery from providing power to the vehicle powertrain below when a state of charge of the traction battery is a charge threshold; (see at least [¶ 0038] Here, a mode for energy management corresponding to zone A being the principal normal use zone, and zone B being the temporary use zone, constitutes a “discharge and charge permit mode for permitting at least discharge and charge”, and a mode for energy management corresponding to zone C being the overdischarge zone constitutes “a discharge suppression mode for allowing charge and suppressing discharge”. Furthermore, the battery ECU 31 constitutes a charge condition detection device.)
	permit the traction battery to provide power to the vehicle powertrain when the state of charge of the traction battery is below the charge threshold (see at least [¶ 0158] In the above-mentioned embodiments, even in the case where basically the remaining battery charge SOC of the battery 3 is in the zone C discharge (i.e., suppression mode), at the time of departure the acceleration intention of the driver can be precisely reflected, so that the vehicle can be made to depart quickly. Consequently, even with a CVT installed vehicle which is disadvantageous from the point of acceleration sensation at the time of departure, a smooth departure is possible without giving an unpleasant sensation to the driver.)
	Kitajima fails to explicitly disclose a vehicle powertrain and upon predicting that the planned maneuver will occur within a time threshold, (see at least [¶ 003] Hybrid powertrain systems, including belt-alternator-starter (BAS) systems, electro-mechanical drive and electro-hydraulic drive systems are proposed to manage vehicle propulsion and minimize fuel consumption. One control scheme used in hybrid powertrain systems to improve fuel economy is commonly referred to as engine start/stop. Engine start/stop systems typically comprise deactivating or turning off the internal combustion engine under specific conditions during ongoing vehicle operation. Such specific conditions include idle periods at stop lights, and during stop-and-go traffic. Engine start/stop systems have delayed response times which limit their acceptability. Response time issues arise when an operator commands a stopped vehicle to proceed, through an action including depressing an accelerator pedal. At such time, the operator desires immediate responsiveness from the vehicle, vehicle launch may require that the engine be cranked and started prior to providing tractive torque to the vehicle wheels. The time to crank and start the engine can comprise several seconds. This operation is shown with regard to FIG. 2, wherein there is an extended period of time from when a lead vehicle increases speed from standstill until the operator detects such movement, releases the brake, manipulates an accelerator pedal, thus starting the engine and effecting forward vehicle motion.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Naik teaches a vehicle powertrain and predicting a planned maneuver as a high acceleration within a time threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of Naik and incorporate a powertrain and predicting a planned maneuver as a high acceleration within a time threshold. Doing so allows for establishing high acceleration motion as planned maneuvering of a vehicle powertrain system.
Furthermore, Kitajima fails to disclose receiving a planned maneuver that is classified as high acceleration for the autonomous driving vehicle. However, KRISTINSSON teaches the invention to
receive a planned maneuver from an autonomous-driving algorithm, (see at least [Abstract] A vehicle includes a powertrain having an electric machine and an engine. The vehicle also includes a controller programmed to operate the powertrain according to a predicted vehicle speed profile for a predetermined route segmented according to a group of driving zone types, wherein each driving zone type is associated with a different characteristic speed profile shape and vehicle location.) 
Referring to FIG. 10A, vehicle behavior on a freeway entrance ramp area is shown. An aerial map view 702 depicts road geometry of the entrance ramp and direction of vehicle travel 704. A corresponding speed versus location plot 706 illustrates various speed profiles showing the acceleration of a vehicle entering a freeway. Each of the speed profiles exhibits a characteristic speed increase that corresponds to the geometric vehicle path.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. KRISTINSSON teaches receiving a planned maneuver that is classified as high acceleration for the autonomous driving vehicle. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of KRISTINSSON and receive a planned maneuver that is classified as high acceleration for the autonomous driving vehicle. Doing so allows for establishing high acceleration maneuver as planned maneuvering of a vehicle powertrain system.


Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Naik and KRISTINSSON as applied to claims 1, 7 and 13 above, and further in view of Yu et al. U.S. Patent No. 9,469,289 (“Yu”).
Regarding claim 2 as best understood, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a computer to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold.
However, Yu teaches the computer of claim 1, wherein the processor is further programmed to instruct a generator to charge the traction battery in response to the state of charge of the traction battery falling below the charge threshold (see at least [col. 3, line 50-62] The PHEV 10 is configured to operate in an "electric only" mode, a type of charge depletion control mode. In this mode, the engine 12 is stopped. The motor/generator 14 provides torque to the traction wheels 18 using stored electric energy from the traction battery 16. In electric only mode, regenerative braking is still available to recover kinetic energy as stored electric energy. To avoid over-depleting the traction battery 16, a battery state of charge threshold is provided. If the battery state of charge falls below the threshold, then the engine 12 will be started in order to charge the traction battery 16. The engine 12 may be started in response to a command from controller 20 or other controllers as appropriate.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Yu teaches a computer to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold.


Regarding claim 8 as best understood, Kitajima discloses a method to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a method to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold.
However, Yu teaches the method of claim 7, further comprising instructing a generator to charge the traction battery in response to the state of charge of the traction battery falling below the charge threshold (see at least [col. 3, line 50-62] The PHEV 10 is configured to operate in an "electric only" mode, a type of charge depletion control mode. In this mode, the engine 12 is stopped. The motor/generator 14 provides torque to the traction wheels 18 using stored electric energy from the traction battery 16. In electric only mode, regenerative braking is still available to recover kinetic energy as stored electric energy. To avoid over-depleting the traction battery 16, a battery state of charge threshold is provided. If the battery state of charge falls below the threshold, then the engine 12 will be started in order to charge the traction battery 16. The engine 12 may be started in response to a command from controller 20 or other controllers as appropriate.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of Yu to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Doing so allows for the operation of the system and powering the vehicle powertrain by charging the traction battery.

Regarding claim 14 as best understood, Kitajima discloses a vehicle that stops a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a vehicle to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold.
However, Yu teaches the vehicle of claim 13, further comprising a generator electrically coupled to the traction battery, wherein the computer is programmed to instruct the generator to charge the traction battery in response to the state of charge of the traction battery falling below the charge threshold (see at least [col. 3, line 50-62] The PHEV 10 is configured to operate in an "electric only" mode, a type of charge depletion control mode. In this mode, the engine 12 is stopped. The motor/generator 14 provides torque to the traction wheels 18 using stored electric energy from the traction battery 16. In electric only mode, regenerative braking is still available to recover kinetic energy as stored electric energy. To avoid over-depleting the traction battery 16, a battery state of charge threshold is provided. If the battery state of charge falls below the threshold, then the engine 12 will be started in order to charge the traction battery 16. The engine 12 may be started in response to a command from controller 20 or other controllers as appropriate.)
Thus, Kitajima discloses a vehicle to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Yu teaches a vehicle to include a generator to charge the traction battery in response to the battery charge falling below the charge threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of Yu to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Doing so allows for the operation of the system and powering the vehicle powertrain by charging the traction battery.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Naik, KRISTINSSON, and Yu as applied to claims 2, 8 and 14 above, and further in view of Yano et al. U.S. Patent No. 8,436,585 (“Yano”).
Regarding claim 3 as best understood, Kitajima in view of Yu discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an 
However, Yano teaches the computer of claim 2, wherein the charge threshold is a first charge threshold, and the processor is further programmed to, after instructing the generator to charge the traction battery, instruct the generator to cease charging the traction battery in response to the state of charge of the traction battery increasing above a second charge threshold (see at least [col. 9, line 3-5] The battery system 1008 is connected to the electric motor 93 and the electric generator 94 via a DC/AC inverter 95. AND [claim 1] a charging operation disabled mode for disabling the charging operation when the remaining capacity estimated by the battery capacity calculating portion is higher than a predetermined control upper limit…)
Thus, Kitajima in view of Yu discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Yano teaches a computer to instruct the generator to stop charging the traction battery in response to the state of the traction battery being charged above a second charge threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu 

Regarding claim 9 as best understood, Kitajima in view of Yu discloses a method to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Kitajima in view of Yu fails to explicitly disclose a method to instruct the generator to stop charging the traction battery in response to the state of the traction battery being charged above a second charge threshold.
However, Yano teaches the method of claim 8, wherein the charge threshold is a first charge threshold, the method further comprising, after instructing the generator to charge the traction battery, instructing the generator to cease charging the traction battery in response to the state of charge of the traction battery increasing above a second charge threshold (see at least [col. 9, line 3-5] The battery system 1008 is connected to the electric motor 93 and the electric generator 94 via a DC/AC inverter 95. AND [claim 1] a charging operation disabled mode for disabling the charging operation when the remaining capacity estimated by the battery capacity calculating portion is higher than a predetermined control upper limit…)
Thus, Kitajima in view of Yu discloses a method to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Yano to instruct the generator to stop charging the traction battery in response to the state of the traction battery being charged above a second charge threshold. Doing so allows for the operation of the system and powering the vehicle powertrain by charging the traction battery.

Regarding claim 15 as best understood, Kitajima in view of Yu discloses a vehicle that stops a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Kitajima in view of Yu fails to explicitly disclose a vehicle that instructs the generator to stop charging the traction battery in response to the state of the traction battery being charged above a second charge threshold.
However, Yano teaches the vehicle of claim 14, wherein the charge threshold is a first charge threshold, and the computer is further programmed to, after instructing the generator to charge the traction battery, instruct the generator to cease charging the traction battery in The battery system 1008 is connected to the electric motor 93 and the electric generator 94 via a DC/AC inverter 95. AND [claim 1] a charging operation disabled mode for disabling the charging operation when the remaining capacity estimated by the battery capacity calculating portion is higher than a predetermined control upper limit…)
Thus, Kitajima in view of Yu discloses a vehicle that stops a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Yano teaches a vehicle that instructs the generator to stop charging the traction battery in response to the state of the traction battery being charged above a second charge threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Yano to instruct the generator to stop charging the traction battery in response to the state of the traction battery being charged above a second charge threshold. Doing so allows for the operation of the system and powering the vehicle powertrain by charging the traction battery.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Naik, KRISTINSSON, and Yu as applied to claims 2, 8 and 14 above, and further in view of Butcher et al. U.S. Pub. No. 2017/0334427 (“Butcher”).
Regarding claim 4 as best understood, Kitajima in view of Yu discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the 
However, Butcher teaches the computer of claim 2, wherein the processor is further programmed to prevent the generator from starting to charge the traction battery in response to the state of charge of the traction battery being above the charge threshold (see at least [¶ 0053] As the M/G 118 is presently incapable of being controlled, the PCU 150 may command the low-voltage starter 168 to crank the engine 114. During engine cranking, the disconnect clutch 126 may be disengaged. Once the engine 114 is running, the disconnect clutch 126 may be engaged to spin the M/G 118 and provide torque to the gearbox 124. When the traction battery state of charge is above the threshold, engine start /stop features may remain active to improve fuel economy.)
Thus, Kitajima in view of Yu discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Butcher teaches a computer to stop the generator from charging the traction battery when determining the state of charge of the traction battery being above the charge threshold.


Regarding claim 10 as best understood, Kitajima in view of Yu discloses a method to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Kitajima in view of Yu fails to explicitly disclose a method to stop the generator from charging the traction battery when determining the state of charge of the traction battery being above the charge threshold.
However, Butcher teaches the method of claim 8, further comprising preventing the generator from starting to charge the traction battery in response to the state of charge of the traction battery being above the charge threshold (see at least [¶ 0053] As the M/G 118 is presently incapable of being controlled, the PCU 150 may command the low-voltage starter 168 to crank the engine 114. During engine cranking, the disconnect clutch 126 may be disengaged. Once the engine 114 is running, the disconnect clutch 126 may be engaged to spin the M/G 118 and provide torque to the gearbox 124. When the traction battery state of charge is above the threshold, engine start /stop features may remain active to improve fuel economy.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Butcher to stop the generator from charging the traction battery when determining the state of charge of the traction battery being above the charge threshold. Doing so allows for the operation of the system and powering the vehicle powertrain by charging the traction battery.

Regarding claim 16 as best understood, Kitajima in view of Yu discloses a vehicle to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Kitajima in view of Yu fails to explicitly disclose a vehicle to stop the generator from charging the traction battery when determining the state of charge of the traction battery being above the charge threshold.
As the M/G 118 is presently incapable of being controlled, the PCU 150 may command the low-voltage starter 168 to crank the engine 114. During engine cranking, the disconnect clutch 126 may be disengaged. Once the engine 114 is running, the disconnect clutch 126 may be engaged to spin the M/G 118 and provide torque to the gearbox 124. When the traction battery state of charge is above the threshold, engine start /stop features may remain active to improve fuel economy.)
Thus, Kitajima in view of Yu discloses a vehicle to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold, and to instruct a generator to charge the traction battery in response to the battery charge falling below the charge threshold. Butcher teaches a vehicle to stop the generator from charging the traction battery when determining the state of charge of the traction battery being above the charge threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Butcher to stop the generator from charging the traction battery when determining the state of charge of the traction battery being above the charge threshold. Doing so allows for the operation of the system and powering the vehicle powertrain by charging the traction battery.

Claims 5-6, 11-12 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Naik and KRISTINSSON as applied to claims 1, 7 and 13 above, and further in view of Parienti et al. U.S. Pub. No. 2011/0125345 (“Parienti”).
Regarding claim 5 as best understood, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a program to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available.
However, Parienti teaches the computer of claim 1, wherein the processor is further programmed to instruct an autonomous-driving computer of the vehicle to put the vehicle in a minimal risk condition in response to a state of charge of the traction battery falling below the charge threshold and a generator being unavailable (see at least [¶ 0033] Moreover, it may happen that the operative part of a vehicle within the train may be failing (low battery, engine breakdown). In this event, as illustrated on FIG. 3, the failing vehicle leaves the guiding string (12) and the train of vehicles, and parks along the sidewalk thanks to an emergency engine or the starter while still using its detectors. It has to be noted that the master vehicle (34) monitors the vehicles of the train to slow down, such as vehicle (36) that follows the failing vehicle (30) in order to achieve a trouble free maneuver.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Parienti to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available. Doing so allows for the safer operation of the vehicle in an autonomous mode.

Regarding claim 6 as best understood, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a program to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available, where the minimal risk condition is driving the vehicle to a roadside.
However, Parienti teaches the computer of claim 5, wherein putting the vehicle in a minimal risk condition is driving the vehicle to a roadside (see at least [¶ 0033] Moreover, it may happen that the operative part of a vehicle within the train may be failing (low battery, engine breakdown). In this event, as illustrated on FIG. 3, the failing vehicle leaves the guiding string (12) and the train of vehicles, and parks along the sidewalk thanks to an emergency engine or the starter while still using its detectors. It has to be noted that the master vehicle (34) monitors the vehicles of the train to slow down, such as vehicle (36) that follows the failing vehicle (30) in order to achieve a trouble free maneuver.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Parienti teaches a program to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available, where the minimal risk condition is driving the vehicle to a roadside.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Parienti to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available, where the minimal risk condition is driving the vehicle to a roadside. Doing so allows for the safer operation of the vehicle in an autonomous mode.

Regarding claim 11 as best understood, Kitajima discloses a method for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a method to instruct an autonomous driving 
However, Parienti teaches the method of claim 7, further comprising instructing an autonomous-driving computer of the vehicle to put the vehicle in a minimal risk condition in response to the state of charge of the traction battery falling below the charge threshold and a generator being unavailable (see at least [¶ 0033] Moreover, it may happen that the operative part of a vehicle within the train may be failing (low battery, engine breakdown). In this event, as illustrated on FIG. 3, the failing vehicle leaves the guiding string (12) and the train of vehicles, and parks along the sidewalk thanks to an emergency engine or the starter while still using its detectors. It has to be noted that the master vehicle (34) monitors the vehicles of the train to slow down, such as vehicle (36) that follows the failing vehicle (30) in order to achieve a trouble free maneuver.)
Thus, Kitajima discloses a method for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Parienti teaches a method to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Parienti to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge 

Regarding claim 12 as best understood, Kitajima discloses a method for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a method to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available, where the minimal risk condition is driving the vehicle to a roadside.
However, Parienti teaches the method of claim 11, wherein putting the vehicle in a minimal risk condition is driving the vehicle to a roadside (see at least [¶ 0033] Moreover, it may happen that the operative part of a vehicle within the train may be failing (low battery, engine breakdown). In this event, as illustrated on FIG. 3, the failing vehicle leaves the guiding string (12) and the train of vehicles, and parks along the sidewalk thanks to an emergency engine or the starter while still using its detectors. It has to be noted that the master vehicle (34) monitors the vehicles of the train to slow down, such as vehicle (36) that follows the failing vehicle (30) in order to achieve a trouble free maneuver.)
Thus, Kitajima discloses a method for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Parienti teaches a method to 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Parienti to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available, where the minimal risk condition is driving the vehicle to a roadside. Doing so allows for the safer operation of the vehicle in an autonomous mode.

Regarding claim 17 as best understood, Kitajima discloses a vehicle that executes instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly disclose a vehicle that instructs an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available, where the minimal risk condition is driving the vehicle to a roadside.
However, Parienti teaches the vehicle of claim 13, further comprising a generator electrically coupled to the traction battery, and an autonomous-driving computer communicatively coupled to the computer, wherein the computer is programmed to instruct the autonomous-driving computer to put the vehicle in a minimal risk condition in response to the Moreover, it may happen that the operative part of a vehicle within the train may be failing ( low battery, engine breakdown). In this event, as illustrated on FIG. 3, the failing vehicle leaves the guiding string (12) and the train of vehicles, and parks along the sidewalk thanks to an emergency engine or the starter while still using its detectors. It has to be noted that the master vehicle (34) monitors the vehicles of the train to slow down, such as vehicle (36) that follows the failing vehicle (30) in order to achieve a trouble free maneuver.)
Thus, Kitajima discloses a vehicle that executes instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Parienti teaches a vehicle that instructs an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu to incorporate the teachings of Parienti to instruct an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available. Doing so allows for the safer operation of the vehicle in an autonomous mode.

Regarding claim 18 as best understood, Kitajima discloses a vehicle that executes instructions to stop a traction battery from powering a vehicle powertrain when the battery is 
However, Parienti teaches the vehicle of claim 17, wherein putting the vehicle in a minimal risk condition is driving the vehicle to a roadside (see at least [¶ 0033] Moreover, it may happen that the operative part of a vehicle within the train may be failing (low battery, engine breakdown). In this event, as illustrated on FIG. 3, the failing vehicle leaves the guiding string (12) and the train of vehicles, and parks along the sidewalk thanks to an emergency engine or the starter while still using its detectors. It has to be noted that the master vehicle (34) monitors the vehicles of the train to slow down, such as vehicle (36) that follows the failing vehicle (30) in order to achieve a trouble free maneuver.)
Thus, Kitajima discloses a vehicle that executes instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Parienti teaches a vehicle that instructs an autonomous driving computer to put the vehicle in a minimal risk condition when the charge of the traction battery falls below the charge threshold and generator not being available, where the minimal risk condition is driving the vehicle to a roadside.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima in view of Yu .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kitajima in view of Naik and KRISTINSSON as applied to claims 1 and further in view of  Binet et al. U.S. Pub. No. 2019/0064813 (“Binet”).
Regarding claim 19 as best understood, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Kitajima fails to explicitly the planned maneuver is classified as high acceleration if a type of the planned maneuver is listed in a lookup table stored in the memory
However, Binet teaches the computer of claim 1, wherein the planned maneuver is classified as high-acceleration maneuver if a type of the planned maneuver is listed in a lookup table stored in the memory (see at least [¶ 0065] In some implementations, the trajectory follower 302 can determine a normal trajectory based on the planned trajectory, and generate one or more vehicle command(s) 400 based on the normal trajectory. The normal trajectory can include a target position, yaw, swirl, velocity, acceleration, and corresponding time-shift associated with the vehicle 103, for each interval of time in the planned trajectory of the motion plan. For example, given a planned trajectory P.sub.1 (see Table 1), the normal trajectory T.sub.1 (see Table 2) can include a target position, yaw, swirl, velocity, acceleration, and corresponding time-shift value associated with the vehicle 103, at every 0.010 seconds between time t.sub.1 and t.sub.n. The trajectory follower 302 can generate a vehicle command 400 for each set of values for each time.)
Thus, Kitajima discloses a computer for executing instructions to stop a traction battery from powering a vehicle powertrain when the battery is below a threshold unless an acceleration demand is received that is above an acceleration threshold or predicting a planned maneuver that is classified to have a high acceleration within a time threshold. Binet teaches the planned maneuver is classified as high acceleration if a type of the planned maneuver is listed in a lookup table stored in the memory
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kitajima to incorporate the teachings of Binet wherein the planned maneuver is classified as high acceleration if a type of the planned maneuver is listed in a lookup table stored in the memory. Doing so allows for the efficient operation and maneuvering of the subject vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668